 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLIFFORD TRUMP,                                   No. 2:18-CV-1610-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COMMISSIONER OF SOCIAL
      SECURITY,
15
                         Defendant.
16

17

18                  Plaintiff, who is proceeding with retained counsel, brings this action for judicial

19   review of a final decision of the Commissioner of Social Security under 42 U.S.C. § 405(g). A

20   review of the docket reflects that plaintiff has made his election regarding proceeding for all

21   purposes before a United States Magistrate Judge. Good cause appearing therefor, the order to

22   show cause issued on January 18, 2019, is discharged.

23                  IT IS SO ORDERED.

24

25   Dated: March 26, 2019
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
